          Case 1:20-cr-00171-TNM Document 19 Filed 04/28/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              |
UNITED STATES OF AMERICA                      |
                                              |
               v.                             |               Case No.: 20-cr-171 (TNM)
                                              |
FRANK J. CAPORUSSO,                           |
               Defendant.                     |

                                 STATEMENT OF OFFENSE

       A.      MAXIMUM PENALTY

       A violation of 18 U.S.C. § 115(a)(1)(B) carries a maximum sentence of 10 years of

imprisonment, a fine of $250,000 pursuant to 18 U.S.C. § 3571 (b)(3), a term of supervised release

of not more than 3 years, pursuant to 18 U.S.C. § 3583 (b)(2), and an obligation to pay any

applicable interest or penalties on fines and restitution not timely made.

       B.      ELEMENTS OF THE OFFENSE

       The elements of a violation of 18 U.S.C. § 115(a)(1)(B), are:

1. The defendant threatened to assault, kidnap, or murder a United States official, a United

   States Judge, a Federal law enforcement officer, or an official whose killing would be a

   crime under 18 U.S.C. § 1114;

2. The defendant did so with the intent to:

       a. impede, intimidate, or interfere with such official, judge, or law enforcement officer

            while he or she was engaged in the performance of official duties, or

       b. with the intent to retaliate against such official, judge, or law enforcement officer on

            account of the performance of official duties;

3. “United States Judge” means any judicial officer of the United States, and includes a justice



                                            Page 1 of 4
          Case 1:20-cr-00171-TNM Document 19 Filed 04/28/21 Page 2 of 4




    of the Supreme Court and a United States magistrate judge. 18 U.S.C.§ 115 (c)(3).


        C.      BRIEF STATEMENT OF FACTS

        This proffer of evidence is not intended to constitute a complete statement of all facts

known by the government or the defendant, but is instead a statement of facts intended to provide

the necessary factual predicate for the guilty plea in this case. The limited purpose of this proffer

is to demonstrate that there exists a sufficient legal basis for entry of the defendant’s plea of guilty.

The United States and the defendant, Frank J. Caporusso, agree and stipulate as follows that had

this case gone to trial, the government’s evidence would have proven beyond a reasonable doubt:

        1. On or about the evening of May 14, 2020 at approximately 8:24 p.m., the defendant

             left a voicemail on Victim One’s Chambers’ telephone line. The voicemail stated:

                We are professionals. We are trained military people. We will be on rooftops.
                You will not be safe. A hot piece of lead will cut through your skull. You
                bastard. You will be killed, and I don’t give a fuck who you are. Back out of
                this bullshit before it’s too late, or we'll start cutting down your staff. This is
                not a threat. This is a promise.


        2. The defendant knew at the time he left the voicemail that Victim One was a United

             States Judge.

        3. The threatening statements were made in reference to Victim One’s presiding over a

             pending criminal case.

        4. Data provided by AT&T showed that the number that left the threatening voicemail

             was subscribed to the defendant, and the defendant called the Chambers’ phone line

             multiple times on the date and around the time the threatening voicemail message was

             left. The defendant also called the Chambers’ phone line at least twice again the next

             evening, May 15, 2020. Records from AT&T also indicate that the defendant used the

             code “NIOR” (Calling Number Identity Restriction) only for the calls going to the
                                              Page 2 of 4
Case 1:20-cr-00171-TNM Document 19 Filed 04/28/21 Page 3 of 4




 Chambers’ phone line.



                                   Respectfully submitted,

                                   __________________________
                                   Channing D. Phillips
                                   Acting United States Attorney

                           By:     ____________________________
                                   Rachel A. Fletcher
                                   Assistant United States Attorney




                          Page 3 of 4
Case 1:20-cr-00171-TNM Document 19 Filed 04/28/21 Page 4 of 4
